Civil action arising ex contractu for certain construction work and to recover on an award.
Defendant filed answer, alleged noncompliance on the part of plaintiff, and asked for judgment by way of counterclaim.
Plaintiff moved for judgment on the pleadings. Overruled; exception and appeal. This is the only assignment of error appearing on the record.
The appeal must be dismissed on authority of Gilliam v. Jones,191 N.C. 621, 132 S.E. 566.
The denial of a motion for judgment on the pleadings is not appealable, as there is no final judgment.
Appeal dismissed.